     Case 3:19-cv-02074-G Document 10 Filed 10/01/19       Page 1 of 24 PageID 74


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION                       §
OF AMERICA                                       §
                                                 §
v.                                               §   Case No. 3:19-cv-02074-G
                                                 §
ACKERMAN MCQUEEN, INC.,                          §
MERCURY GROUP, INC., HENRY                       §
MARTIN, and JESSE GREENBERG                      §

                  DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
                  TO DISMISS FOR FAILURE TO STATE A CLAIM

        Ackerman McQueen, Inc., Mercury Group, Inc., Henry Martin, and Jesse

Greenberg file this Brief in support of their Motion to Dismiss the claims against them

pursuant to Fed. R. Civ. P. 12(b)(6) (doc. 9).




DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 1
    Case 3:19-cv-02074-G Document 10 Filed 10/01/19                                              Page 2 of 24 PageID 75


                                                 TABLE OF CONTENTS

TABLE OF CONTENTS ...............................................................................................................2

TABLE OF AUTHORITIES ..........................................................................................................3

INTRODUCTION AND SUMMARY ........................................................................................4

APPLICABLE LEGAL STANDARDS ........................................................................................6

ARGUMENT AND AUTHORITIES...........................................................................................8

          A.        The Complaint is conclusory and fails to state a claim against the
                    Mercury Group, Mr. Martin, and/or Mr. Greenberg. ......................................8

          B.        Count One of the Complaint fails to state a claim for false
                    association under Section 1125(a) of the Lanham Act. ....................................9

                    i.        The NRA lacks standing because there is no allegation of an
                              injury to NRA’s commercial interests or injury that
                              negatively impacts the NRA’s ability to compete in the
                              marketplace. .............................................................................................10

                    ii.       The Complaint fails to identify anything on the website that
                              is false or misleading. .............................................................................13

          C.        Count Three fails to state a valid claim for conversion. ................................16

                    i.        The NRA failed to allege all of the elements of conversion. .............17

                    ii.       The NRA’s conversion claim is preempted by the Copyright
                              Act. ............................................................................................................18

CONCLUSION AND PRAYER ................................................................................................21




DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 2
     Case 3:19-cv-02074-G Document 10 Filed 10/01/19                                               Page 3 of 24 PageID 76


                                                 TABLE OF AUTHORITIES

Cases
Alcatel USA, Inc. v. DGI Technologies, Inc., 166 F.3d 772 (5th Cir. 1999) .............................. 19
Arthur W. Tifford, PA v. Tandem Energy Corp., 562 F.3d 699 (5th Cir. 2009) ....................... 17
Ashcroft v. Iqbal, 556 U.S. 662 (2009) ................................................................................... 6, 7, 8
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) .................................................................... 6, 11
Bobbleheads.com, LLC v. Wright Bros., Inc., 259 F. Supp. 3d 1087 (S.D. Cal. 2017) .............. 12
Carson v. Dynegy, Inc., 344 F.3d 446 (5th Cir. 2003 ................................................................. 19
Daboub v. Gibbons, 42 F.3d 285 (5th Cir. 1995) .................................................................. 19, 21
Dorsey v. Money Mack Music, Inc., 304 F. Supp. 2d 858 (E.D. La. 2003)............................... 20
GenProbe, Inc. v. Amoco Corp., Inc., 926 F. Supp. 948 (S.D. Cal. 1996) .................................... 8
GlobeRanger Corp. v. Software AG, 691 F.3d 702 (5th Cir. 2012) ...................................... 19, 21
Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787 (5th Cir. 2011) ........................ 8, 11
I Love Omni, LLC v. Omnitrition Int'l, Inc., No. 3:16-CV-2410-G, 2017 U.S. Dist. LEXIS
   112818 (N.D. Tex. Jul. 20, 2017) .................................................................................. 8, 11, 12
Lawyers Title Co. v. J.G. Cooper Dev., Inc., 424 S.W.3d 713 (Tex. App.—Dallas 2014, pet
  denied) ..................................................................................................................................... 17
Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014) .............. 4, 7, 11, 12
McCormick v. AT&T Technologies, 934 F.2d 531 (4th Cir. 1991) ............................................ 17
Thompson v. City of Waco, 764 F.3d 500 (5th Cir. 2014) ............................................................ 7
Statutes
15 U.S.C. § 1125 .......................................................................................................................... 10
17 U.S.C. § 102 ............................................................................................................................ 19
17 U.S.C. § 301 ............................................................................................................................ 18
17 U.S.C. § 302 ............................................................................................................................ 18




DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 3
    Case 3:19-cv-02074-G Document 10 Filed 10/01/19                          Page 4 of 24 PageID 77


                                INTRODUCTION AND SUMMARY

        1.       The NRA has filed suit against (a) Ackerman McQueen, Inc., the advertising

agency and communications firm that worked with the NRA to shape and disseminate

public communication on the NRA’s behalf for many years; (b) Ackerman McQueen’s

wholly-owned subsidiary, Mercury Group, Inc., and (c) two of Ackerman McQueen’s

employees, Henry Martin and Jesse Greenberg.

        2.       The Complaint asserts claims for false association under 15 U.S.C. §

1125(a)(1)(A) 1 and conversion against all defendants, and for copyright infringement

solely against Akerman McQueen. All of the NRA’s claims arise out alleged direct and

indirect references to the NRA on Ackerman McQueen’s website, which the NRA

contends falsely give the impression that the NRA remains a client of Ackerman

McQueen and/or endorses Ackerman McQueen’s services.

        3.       There are only two references in the Complaint to any act or omission by

the Mercury Group, Mr. Martin, and Mr. Greenberg. In paragraphs 9 and 10 of the

Complaint, the NRA alleges that Mr. Martin and Mr. Greenberg “personally participated

in the conduct which forms the basis of this suit.” And, in paragraph 27 of the Complaint,

the NRA alleges that “Mercury [Group], Martin, and Greenberg directly participated in,



1The NRA refers to this claim as “false representation of facts under 15 U.S.C. § 1125(a).” For purposes of
this motion, Defendants will follow the Supreme Court's terminology in Lexmark and instead refer to such
claim as one of “false association.” See Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 122
(2014) (holding that section 1125(a) “creates two distinct bases of liability: false association, § 1125(a)(1)(A),
and false advertising, § 1125(a)(1)(B).”).

DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 4
   Case 3:19-cv-02074-G Document 10 Filed 10/01/19               Page 5 of 24 PageID 78


or are at least the moving force behind, [Ackerman McQueen’s] website continuing to

falsely suggest that the NRA remain an [Ackerman McQueen] client and endorses the

services provided by [Ackerman McQueen], including NRATV.” That’s it. There is no

other reference anywhere else in the Complaint to anything the Mercury Group, Mr.

Martin, or Mr. Greenberg supposedly did or did not do.

       4.     Although the Complaint asserts a claim for false association based on the

content of Ackerman McQueen’s website, the Complaint does not identify any false or

misleading content on the website. As is discussed in more detail below, the Complaint

focuses on references on the website to historic projects that Ackerman McQueen worked

on for the NRA in the past. See Complaint at ¶¶ 3-4, 19-23. The NRA itself concedes that

Ackerman McQueen and the NRA were in business together for many years, see

Complaint at ¶13, which is all that the website states or implies. Furthermore, lest there

be any doubt about the relationship between Ackerman McQueen and the NRA, the

current version of Ackerman McQueen’s website includes the word “legacy” in

connection with references to the NRA (as well as to other legacy clients), thereby

rendering the NRA’s complaints moot. See Appendix at pp. 31-33. Thus, the website is

in all respects correct, accurate, and truthful, as it will continue to be.

       5.     Furthermore, although a commercial injury is required for prudential

standing under the Lanham Act, the Complaint does not allege any commercial injury




DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 5
   Case 3:19-cv-02074-G Document 10 Filed 10/01/19              Page 6 of 24 PageID 79


proximately caused by any defendant’s conduct. In fact, the NRA makes no allegation

regarding any commercial or economic injury at all.

       6.     With respect to the NRA’s claim for conversion, the Complaint does not

allege that the Mercury Group, Mr. Martin, or Mr. Greenberg exercised dominion or

control over any of the NRA’s property. Nor does it allege that the NRA made a demand

on the Mercury Group, Mr. Martin, or Mr. Greenberg for the return of any property, or

that the Mercury Group, Mr. Martin, or Mr. Greenberg refused to comply. Thus, the NRA

failed to allege the requisite elements of a conversion claim as it pertains to the Mercury

Group, Mr. Martin, and Mr. Greenberg.

       7.     Furthermore, the Complaint also demonstrates that the NRA’s state law

claim for conversion is preempted under the Copyright Act. The subject matter of the

claim – creative works and intellectual property developed for the NRA – is the subject

matter of copyright law, and the claim involves rights of reproduction, distribution, or

display. See Complaint at ¶¶ 38, 40. Thus, the NRA’s state law claim for conversion is

preempted by the Copyright Act.

                          APPLICABLE LEGAL STANDARDS

       8.     To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of

Civil Procedure, a plaintiff must allege enough facts to “state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). In ruling on a motion to dismiss, a court must accept


DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 6
   Case 3:19-cv-02074-G Document 10 Filed 10/01/19              Page 7 of 24 PageID 80


all factual allegations in the complaint as true, but need not accept legal conclusions

couched as factual allegations. Iqbal, 556 U.S. at 678. To overcome a Rule 12(b)(6) motion,

a complaint should plead “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.; see also Thompson

v. City of Waco, 764 F.3d 500, 503 (5th Cir. 2014) (same). A complaint is not sufficient if it

merely contains “a formulaic recitation of the elements,” or “naked assertions” devoid of

factual enhancement. Iqbal, 556 U.S. at 678.

       9.     Additionally, when the case involves a claim under Section 1125(a) of the

Lanham Act, the plaintiff must allege facts to show that the plaintiff falls within the

statutory “zone of interests” to be protected, as well as proximate cause. Lexmark Int'l,

Inc. v. Static Control Components, Inc., 572 U.S. 118, 129 (2014). To do so, the plaintiff must

“allege an injury to a commercial interest in reputation or sales” and “must show

economic or reputational injury flowing directly from the deception wrought by the

defendant’s advertising; and that that occurs when deception of consumers causes them

to withhold trade from the plaintiff.” Id. at 131-33. Accordingly, to maintain a cause of

action under Section 1125(a), a plaintiff must plead (and ultimately prove), an injury to a

commercial interest in sales or business reputation proximately caused by the

defendant’s misrepresentations.      “Only plaintiffs who have suffered an injury that

negatively impacts their ability to compete in the marketplace have standing to sue”

under the Lanham Act. I Love Omni, LLC v. Omnitrition Int'l, Inc., No. 3:16-CV-2410-G,


DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 7
     Case 3:19-cv-02074-G Document 10 Filed 10/01/19            Page 8 of 24 PageID 81


2017 U.S. Dist. LEXIS 112818, at *16 (N.D. Tex. Jul. 20, 2017) (Fish, Senior J.) (quoting

Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 797 (5th Cir. 2011)).

                           ARGUMENT AND AUTHORITIES

A.      The Complaint is conclusory and fails to state a claim against the Mercury
        Group, Mr. Martin, and/or Mr. Greenberg.

        10.   The Complaint is conclusory and fails to state a claim against the Mercury

Group, Mr. Martin, and Mr. Greenberg. The Complaint is so conclusory with respect to

Mercury Group, Mr. Martin, and Mr. Greenberg that neither the Court nor these

defendants can be sure what the NRA’s claims against them are, what types of acts are

being alleged as to which defendant, or how each defendant supposedly used or made a

false or misleading designation of origin or sponsorship, description of fact, or

representation of fact, or converted the NRA’s property.

        11.   The Complaint merely states that these defendants “directly participated

in, or are at least the moving force behind, [Ackerman McQueen’s] website . . . .”

Complaint at p. 7, ¶27. This allegation is simply a “naked assertion” devoid of factual

enhancement that is insufficient to survive a motion to dismiss. See Iqbal, 556 U.S. at 678.

Furthermore, it amounts to an impermissible group pleading that fails to give each of

these defendants fair notice of the claims against them. See GenProbe, Inc. v. Amoco Corp.,

Inc., 926 F. Supp. 948, 960-62 (S.D. Cal. 1996) (finding group pleading impermissible

where each count of the complaint contained multiple causes of actions against multiple



DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 8
     Case 3:19-cv-02074-G Document 10 Filed 10/01/19         Page 9 of 24 PageID 82


defendants and did not explain whether defendants were liable for direct trademark

infringement, contributory infringement, or inducement of infringement).

        12.   Which of these three defendants directly participated in the website? Who

was merely a “moving force” behind the website? Who posted what content? The

Complaint does not say. When and how did these defendants convert the NRA’s

property? How did they refuse to return the NRA’s property? Again, the Complaint

does not say. Details regarding these defendants’ conduct simply cannot be found

anywhere in the NRA’s Complaint.

        13.   Furthermore, being the “moving force” behind a website is not the same as

converting a person’s property or using a false designation of origin, false or misleading

description of fact, or false or misleading representation of fact. The Complaint does not

even allege that these three defendants are responsible for any specific content on

Ackerman McQueen’s website.

        14.   In sum, the NRA has failed to allege facts sufficient to support a claim for

false association or conversion against the Mercury Group, Mr. Martin, or Mr. Greenberg.

Thus, the Court should dismiss the Complaint in its entirety as it pertains to these three

defendants for failure to state a claim.

B.      Count One of the Complaint fails to state a claim for false association under
        Section 1125(a) of the Lanham Act.

        15.   In addition, the NRA’s claim under the Lanham Act fails because the NRA

failed to allege (i) that the defendants used a false designation of origin, false or

DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 9
  Case 3:19-cv-02074-G Document 10 Filed 10/01/19               Page 10 of 24 PageID 83


misleading description of fact, or false or misleading representation of fact that was likely

to cause confusion and (ii) a commercial injury.

       16.    Although styled by the NRA as a claim for “false representation of facts

under 15 U.S.C. § 1125(a),” Count One of the Complaint asserts a claim for false

association under Section 1125(a)(1)(A) of the Lanham Act, which provides as follows:

       Any person who, on or in connection with any goods or services, or any
       container for goods, uses in commerce any . . . false designation of origin,
       false or misleading description of fact, or false or misleading representation
       of fact, which . . . is likely to cause confusion, or to cause mistake, or to
       deceive as to the affiliation, connection, or association of such person with
       another person, or as to the origin, sponsorship, or approval of his or her
       goods, services, or commercial activities by another person . . . shall be liable
       in a civil action by any person who believes that he or she is or is likely to
       be damaged by such act.

15 U.S.C. § 1125(a)(1)(A). Thus, to state a claim under this section, a plaintiff must allege

that the defendant used a false designation of origin, false or misleading description of

fact, or false or misleading representation of fact that was likely to cause confusion

regarding affiliation, connection, or association between the plaintiff and the defendant

or the origin, sponsorship, or approval of the defendant’s products or services, and that

the plaintiff was injured thereby. Id.

       i.     The NRA lacks standing because there is no allegation of an injury to
              NRA’s commercial interests or injury that negatively impacts the NRA’s
              ability to compete in the marketplace.

       17.    The Complaint fails to state a claim under the Lanham Act because it does

not allege facts showing that the NRA has suffered a commercial injury proximately


DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 10
    Case 3:19-cv-02074-G Document 10 Filed 10/01/19                          Page 11 of 24 PageID 84


caused by the defendants’ actions. Again, to establish standing under 15 U.S.C. § 1125(a),

a plaintiff “ordinarily must show economic or reputational injury flowing directly from

the deception wrought by the defendant’s [conduct]; and that occurs when deception of

consumers causes them to withhold trade from the plaintiff.” Lexmark Int'l, Inc., 572 U.S.

at 133.2 “Only plaintiffs who have suffered an injury that negatively impacts their ability

to compete in the marketplace have standing to sue” under the Lanham Act. I Love Omni,

2017 U.S. Dist. LEXIS 112818, at *16; Harold H Huggins Realty, 634 F.3d at 797.

        18.      Here, the Complaint does not allege any commercial injury. The Complaint

merely states that Ackerman McQueen’s website “is likely to cause confusion, cause

mistake, or to deceive as to the affiliation, connection, or association of the NRA with

[Ackerman McQueen] or as to the NRA’s approval of the services or commercial activities

of [Ackerman McQueen].” See Complaint at ¶25. Setting aside the fact that the website

notes that the NRA is a “legacy” client, this allegation is a mere “formulaic recitation of

the elements” that the Supreme Court cautioned against in Twombly. See Twombly, 550

U.S. at 555. Furthermore, standing alone, it has been deemed insufficient to plead

standing for a Lanham Act claim because it does not amount to an allegation of

commercial injury. See, e.g., Bobbleheads.com, LLC v. Wright Bros., Inc., 259 F. Supp. 3d



2Although Lexmark dealt with a claim for false advertising under section 1125(a)(1)(B), several courts have
held that the same analysis applies to claims for false association under section 1125(a)(1)(A). See, e.g., UHS
of Del., Inc. v. United Health Servs., 227 F. Supp. 3d 381, 403 (M.D. Pa. 2016); Martin v. Wendy's Int'l, Inc., 183
F. Supp. 3d 925, 932 n.4 (N.D. Ill. 2016); Lundgren v. AmeriStar Credit Sols., Inc., 40 F. Supp. 3d 543, 551 n.4
(W.D. Pa. 2014); Ahmed v. Hosting.com, 28 F. Supp. 2d 82, 90-91 (D. Mass. 2014).

DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 11
  Case 3:19-cv-02074-G Document 10 Filed 10/01/19              Page 12 of 24 PageID 85


1087, 1097 (S.D. Cal. 2017) (holding that allegation that defendant engaged in false

advertising by falsely claiming to be associated with the Trump organization was

insufficient without allegation of, at the very least, lost sales or damage to reputation).

       19.    The NRA’s Complaint is insufficient to state a claim because there is no

allegation of any “injury to a commercial interest in sales or business reputation

proximately caused by the defendant’s misrepresentation.” Lexmark Int’l, Inc., 572 U.S.

118 at 140. There is no allegation, for example, that the alleged direct and indirect

references to the NRA on Ackerman McQueen’s website or any of the Mercury Group’s,

Mr. Martin’s, and Mr. Greenberg’s acts or statements, if any, actually caused any

customers to stop purchasing goods or services from the NRA or otherwise withhold

trade from the NRA. Nor has the NRA shown that it “suffered an injury that negatively

impacts [it]s ability to compete in the marketplace.” I Love Omni, 2017 U.S. Dist. LEXIS

112818, at *16. The NRA has not alleged, for example, that the defendants did anything

to cause any customers to start purchasing good and services from Ackerman McQueen

instead of the NRA, which comes as no surprise since the NRA and Ackerman McQueen

are not competitors.

       20.    Thus, Count One of the NRA’s Complaint fails to state a claim because the

NRA has failed to show that it has prudential standing to sue under the Lanham Act.

Consequently, Count One should be dismissed as it pertains to all defendants.




DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 12
  Case 3:19-cv-02074-G Document 10 Filed 10/01/19                Page 13 of 24 PageID 86


       ii.    The Complaint fails to identify anything on the website that is false or
              misleading.

       21.    Furthermore, the Complaint does not identify any false designation of

origin, false or misleading description of fact, or false or misleading representation of fact on

Ackerman McQueen’s website. Again, the Complaint focuses on direct and indirect

references on Ackerman McQueen’s website to work that Ackerman McQueen

performed for the NRA in the past. It is undisputed that Ackerman McQueen did, in fact,

perform the work at issue. Thus, there is nothing about the website that is false or

misleading.

       22.    As examples of false or misleading web content, the NRA cites a portion of

the homepage, in which Ackerman McQueen’s claims to have worked with a “gun rights

organization” and “built media companies on behalf of . . . the Second Amendment to the

Constitution.” Complaint at p. 6, ¶20. Ackerman McQueen did, in fact, work with a gun

rights organization, the NRA, and did, in fact, build a media company on behalf of the

Second Amendment to the Constitution, including NRA News and NRATV. For almost

four decades, Ackerman McQueen served the NRA expertly, helping the gun rights

organization navigate troubled political and societal waters as its principal public

relations spokesman and crisis manager.          The NRA itself concedes as much in its

Complaint. See Complaint at p. 4, ¶13. Thus, there is nothing false or misleading about

these statements on Ackerman McQueen’s website.



DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 13
    Case 3:19-cv-02074-G Document 10 Filed 10/01/19                   Page 14 of 24 PageID 87


        23.     Furthermore, contrary to the NRA’s allegations, these statements on

Ackerman McQueen’s homepage do not falsely suggest that the NRA is a current

Akerman McQueen client or that the NRA still endorses the NRA’s services. In that

regard, it is helpful to consider these two snippets in context. As the Court can see from

the printout of the homepage included in the Appendix, these snippets come from a

portion of Ackerman McQueen’s homepage in which Ackerman McQueen explains how

it has been instrumental in helping companies “own the narrative” over the years.

Appendix at pp. 4-6. The NRA itself concedes that Ackerman McQueen helped the NRA

“own the narrative” by shaping and disseminating public communications on the NRA’s

behalf for decades. See Complaint at p. 1, ¶1. Thus, these statements on Ackerman

McQueen’s homepage are factually accurate statements.

        24.     The NRA also cites a timeline of Ackerman McQueen’s projects for clients

that supposedly appears on webpage entitled “Our Media Evolution,” which the NRA

notes included a reference to the launch of NRATV in 2016.3 There is nothing false or

misleading about the timeline either, however. All of the entries that appear in the

timeline are included in the Appendix. As the Court can see, the timeline highlights

various historical projects Ackerman McQueen was involved with from 2000 to 2016. See




3Contrary to the NRA’s assertion on page 2 of Exhibit A to the Complaint, there is not a separate webpage
on Ackerman McQueen’s website entitled, “Our Media Evolution.” Instead, it is merely a heading within
the homepage’s story about how Ackerman McQueen has been helping companies “own the narrative”
over the years. See Appendix at p. 6, also available at http://www.am.com.

DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 14
    Case 3:19-cv-02074-G Document 10 Filed 10/01/19                     Page 15 of 24 PageID 88


Appendix at pp. 7-25. In addition to launching NRA News in 2004 and NRATV in 2016

for the NRA, the timeline highlights Ackerman McQueen’s role in launching Energy

News Live, the world’s first real-time energy network, in 2000; large-scale marketing

efforts and the development of a media entertainment show for Six Flags in 2001; the

world’s first online travel channel, OklaTravelNet, for Oklahoma in 2007; media response

channels for Remington Arms Company in 2010; campaigns championing Oklahoma’s

economic benefits in 2011; the Chickasaw Video Network in 2012; and campaigns for

WPX Energy in 2014; among others. See id. Plaintiff itself concedes in its Complaint that

Ackerman McQueen managed the operation of NRATV since its inception.                                   See

Complaint at p. 4, ¶13. Thus, there is nothing false or misleading about the inclusion of

the launch of NRATV in the timeline of historic projects that appears on Ackerman

McQueen’s website.

        25.     As another example, the NRA cites to a page entitled “Our Team,” which

has a photo of an Ackerman McQueen photographer on the set of a campaign called

“NRA Life of Duty,” along with photos of other Ackerman McQueen photographers,

illustrators, and directors on the sets of other campaigns for other clients.4 See Complaint

at Exhibit A, p. 3; see also Appendix at p. 26. The NRA also cites to a “Gallery” page with

15 references to the campaigns for NRA and NRATV among the 45 other projects for



4For ease of reference, a printout of the entire “Team” page is included in the Appendix at p. 26. It may
be accessed at https://www.am.com/our-team.

DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 15
     Case 3:19-cv-02074-G Document 10 Filed 10/01/19                     Page 16 of 24 PageID 89


other clients referenced in the Gallery of past work.5 See Complaint at Exhibit A, pp. 3-5;

see also Appendix at pp. 27-30. While the NRA claims that the pages are false or

misleading, there is no dispute that Ackerman McQueen did, in fact, work on such

advertising campaigns for NRA over the years. The NRA concedes as much in its

Complaint. See Complaint at p. 1, ¶¶2, 3; p. 4, ¶13. Furthermore, the website indicates

that the NRA and various other legacy clients are just that – “legacy” clients. See

Appendix at pp. 31-33. Thus, as with the others examples cited to by the NRA, these

portions of Ackerman McQueen’s website are true and do not give rise to any claim of

false association.

        26.     In sum, the Complaint fails to state a claim because it does not allege that

any of the defendants engaged in false association. Whether the NRA likes it now or not,

the NRA and Ackerman McQueen were associated for several decades. Consequently,

Count One should be dismissed as it pertains to all defendants.

C.      Count Three fails to state a valid claim for conversion.

        27.     Count Three of the NRA’s Complaint fails to state a claim for conversion

because (i) it does not allege all of the essential elements of conversion against the

Mercury Group, Mr. Martin, or Mr. Greenberg, and (ii) it demonstrates that the NRA’s

claim is preempted by the Copyright Act.



5For ease of reference, a printout of the entire “Gallery” page is included in the Appendix at pp. 27-30. It
may be accessed at https://www.am.com/gallery. The Court may hover over various items in the Gallery
to see which clients are denoted as “legacy” clients.

DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 16
    Case 3:19-cv-02074-G Document 10 Filed 10/01/19                       Page 17 of 24 PageID 90


        i.       The NRA failed to allege all of the elements of conversion.

        28.      Conversion is the wrongful exercise of dominion or control over the

property of another in denial of, or inconsistent with, the other’s rights in the property.

Under Texas law, a plaintiff must prove that (1) the plaintiff owned or had possession of

the property or entitlement to possession; (2) the defendant unlawfully and without

authorization assumed and exercised dominion or control over the property to the

exclusion of, or inconsistent with, the plaintiff’s rights as an owner; (3) the plaintiff

demanded return of the property; (4) the defendant refused to return the property; and

(5) the plaintiff was injured by the conversion. Arthur W. Tifford, PA v. Tandem Energy

Corp., 562 F.3d 699, 705 (5th Cir. 2009); Lawyers Title Co. v. J.G. Cooper Dev., Inc., 424 S.W.3d

713, 718 (Tex. App.—Dallas 2014, pet denied). Under Virginia law, conversion occurs

when (1) plaintiff has a right to immediate possession of property, and (2) defendant

wrongfully exercises or assumes authority over the property, depriving plaintiff of

possession. McCormick v. AT&T Technologies, 934 F.2d 531, 535 (4th Cir. 1991) (applying

Virginia law).6 Regardless of which state’s law applies, the NRA has not stated a valid

claim for conversion.

        29.      The NRA has not alleged that the Mercury Group, Mr. Martin, or Mr.

Greenberg exercised dominion or control over the NRA’s property. Nor has the NRA


6It is unclear whether Texas or Virginia law will apply to the NRA’s claims. The Complaint alleges that
the NRA’s principal place of business is in Virginia, but further alleges that a substantial part of the events
or omissions giving rise to the NRA’s claims occurred in this District. The NRA’s claims fail regardless of
which state’s law applies.

DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 17
  Case 3:19-cv-02074-G Document 10 Filed 10/01/19             Page 18 of 24 PageID 91


alleged that it made a demand for the return of any property on the Mercury Group, Mr.

Martin, or Mr. Greenberg, or that the Mercury Group, Mr. Martin, or Mr. Greenberg

refused. To the contrary, the Complaint alleges only that the NRA made a demand upon

Ackerman McQueen, and that Ackerman McQueen refused. See Complaint at p. 9, ¶39.

Likewise, the Complaint alleges that Ackerman McQueen is continuing to exercise

control over the NRA’s creative works and intellectual property. See id.

       30.    Moreover, the Complaint fails to identify any injury the NRA has suffered

as a result of any Defendant’s alleged acts of conversion. The Complaint merely states

that “Defendants’ unauthorized use and publication of the NRA’s creative works and

intellectual property constitute intentional acts causing substantial interference with the

NRA’s property rights, to the detriment of the NRA. This is a mere “formulaic recitation

of the elements” of the claim, which is insufficient under Twombly. See Twombly, 550 U.S.

at 555. Thus, the NRA has not alleged all of the necessary elements of conversion under

Texas or Virginia law.

       ii.    The NRA’s conversion claim is preempted by the Copyright Act.

       31.    Furthermore, the NRA’s claim for conversion is preempted by the

Copyright Act. With few exceptions, all state causes of action falling within the scope of

the Copyright Act are expressly preempted. See 17 U.S.C. § 301 (“[A]ll legal or equitable

rights that are equivalent to any of the exclusive rights within the general scope of

copyright . . . are governed exclusively by this title.”). The Fifth Circuit has interpreted


DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 18
  Case 3:19-cv-02074-G Document 10 Filed 10/01/19             Page 19 of 24 PageID 92


this statutory language as completely preempting the substantive field. GlobeRanger Corp.

v. Software AG, 691 F.3d 702, 706 (5th Cir. 2012).

       32.    The Copyright Act itself provides a two-part test to determine whether a

state cause of action falls within its preemptive scope. First, the work at issue must come

within the subject matter of copyright, as defined by 17 U.S.C. §§ 102 and 103. See Alcatel

USA, Inc. v. DGI Technologies, Inc., 166 F.3d 772, 785-86 (5th Cir. 1999). The subject matter

of copyright generally includes original works of authorship fixed in a tangible medium

of expression, including literary works, musical works, dramatic works, and pictorial,

graphic, and sculptural works, among others, as well as compilations and derivative

works. See 17 U.S.C. §§ 102, 103.

       33.    Second, the right that the owner seeks to enforce must be equivalent to any

of the exclusive rights within the general scope of copyright as specified by 17 U.S.C. §

106. See Alcatel USA, 166 F.3d at 785-86. Section 106 of the Copyright Act grants copyright

owners the exclusive rights to reproduce, distribute, perform and display the copyrighted

work. 17 U.S.C. § 106. If the state law claim is equivalent, meaning its elements are not

qualitatively different from a claim under the Copyright Act, the state law claim is

preempted by the Copyright Act. Carson v. Dynegy, Inc., 344 F.3d 446, 456 (5th Cir. 2003).

For example, if the state law claim merely alleges copying, distribution, or display of

copyrighted works, then the claim is preempted. See Daboub v. Gibbons, 42 F.3d 285, 289

(5th Cir. 1995) (holding state law claims regarding defendants’ use of copyright materials


DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 19
  Case 3:19-cv-02074-G Document 10 Filed 10/01/19                Page 20 of 24 PageID 93


were preempted).      On the other hand, if there is an allegation that the defendant

physically deprived the plaintiff of his property – rather than merely depriving the

plaintiff of an intangible copyright – there will be no finding of equivalency and the state

law claim is not preempted. Dorsey v. Money Mack Music, Inc., 304 F. Supp. 2d 858, 866

(E.D. La. 2003) (citing Taquino v. Teledyne Monarch Rubber, 893 F.2d 1488, 1501 (5th Cir.

1990)).

          34.   Here, the subject matter of NRA’s claims for conversion and for copyright

infringement is the same – the creative works and intellectual property developed by

Ackerman McQueen on the NRA’s behalf. See Complaint at p. 8, ¶32; p. 9, ¶39. Assuming

without conceding that the creative works and intellectual property fall within the subject

matter of copyright, the first prong of the test is satisfied.

          35.   The second prong is satisfied because the conversion claim alleged by the

NRA does not involve rights qualitatively different from federal copyright law. The NRA

has not alleged that any of the defendants physically withheld any creative works or

intellectual property from the NRA. Rather, the NRA alleges that the defendants are

liable for conversion based on their refusal to remove certain creative works and

intellectual property from Ackerman McQueen’s website. See Complaint at p. 9, ¶¶ 39,

40. Thus, the conversion claim involves rights of reproduction, distribution, or display –

exclusive rights granted by Section 106 of the Copyright Act.




DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 20
  Case 3:19-cv-02074-G Document 10 Filed 10/01/19            Page 21 of 24 PageID 94


       36.    Since both prongs of the test are satisfied, the NRA’s conversion claim is

preempted by the Copyright Act. See Daboub, 42 F.3d at 289 (holding state law claims

regarding defendants’ use of copyright materials were preempted); GlobeRanger, 691 F.3d

at 709 (finding preemption because conversion of intangible property provides the same

protection as the Copyright Act).

                            CONCLUSION AND PRAYER

       37.    The NRA’s Complaint fails to state a claim against defendants.           The

Complaint fails to allege what the Mercury Group, Mr. Martin, and Mr. Greenberg

supposedly did or did not do. It merely alleges that they “directly participated in, or are

at least the moving force behind, [Ackerman McQueen’s] website . . .,” which is a mere

“naked assertion” devoid of supporting facts and amounts to impermissible group

pleadings.

       38.    Furthermore, with respect to the NRA’s claim under the Lanham Act, the

Complaint fails to tie the Mercury Group, Mr. Martin, or Mr. Greenberg to anything false

or misleading on the NRA’s website. Even if the NRA could sufficiently allege a link

between these defendants and the content on the website (which it has not), the NRA still

has not identified anything false about the website.

       39.    Additionally, the NRA has not alleged that it suffered an economic or

reputational injury flowing directly from the defendants’ conduct. The Complaint,




DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 21
  Case 3:19-cv-02074-G Document 10 Filed 10/01/19             Page 22 of 24 PageID 95


therefore, fails to allege facts supporting prudential standing to sue under the Lanham

Act.

       40.    With respect to the NRA’s conversion claim, the Complaint fails to plead

the necessary elements of the claim. Specifically, it fails to allege that the Mercury Group,

Mr. Martin, or Mr. Greenberg wrongfully deprived the NRA of any property and refused

to return it to the NRA.      Moreover, the Complaint demonstrates that the NRA’s

conversion claim is preempted by the Copyright Act.

       41.    For all these reasons, Defendants respectfully request that Counts One and

Three be dismissed for failure to state a claim and that they be granted such other and

further relief to which they may be justly entitled.




DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 22
  Case 3:19-cv-02074-G Document 10 Filed 10/01/19      Page 23 of 24 PageID 96


      Dated: October 1, 2019.

                                     Respectfully submitted,

                                     /s/ Brian Vanderwoude
                                     Jay J. Madrid, Esq.
                                     Texas Bar No. 12802000
                                     madrid.jay@dorsey.com

                                     Douglas S. Lang, Esq.
                                     Texas Bar No. 11895500
                                     lang.doug@dorsey.com

                                     J. Brian Vanderwoude, Esq.
                                     Texas Bar No. 24047558
                                     vanderwoude.brian@dorsey.com

                                     Christina M. Carroll, Esq.
                                     Texas Bar No. 24092868
                                     carroll.christina@dorsey.com

                                     DORSEY & WHITNEY LLP
                                     300 Crescent Court, Suite 400
                                     Dallas, Texas 75201
                                     (214) 981-9900 Phone
                                     (214) 981-9901 Facsimile

                                     ATTORNEYS FOR DEFENDANTS
                                     ACKERMAN MCQUEEN, INC., MERCURY
                                     GROUP, INC., HENRY MARTIN, and JESSE
                                     GREENBERG




DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 23
  Case 3:19-cv-02074-G Document 10 Filed 10/01/19             Page 24 of 24 PageID 97


                              CERTIFICATE OF SERVICE

       I hereby certify that on October 1, 2019, I filed the foregoing document with the

clerk of court for the U.S. District Court, Northern District of Texas. I hereby certify that

I have served the document on all counsel and/or pro se parties of record by a manner

authorized by Federal Rules of Civil Procedure 5(b)(2).

                                          /s/ Brian Vanderwoude
                                          J. Brian Vanderwoude, Esq.




DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 24
